--------------------------------------------------------------------------------

> > THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT
> > HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS
> > WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT
> > BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
> > EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY
> > APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY
> > SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

VOLCAN HOLDINGS, INC.

No. 1

COMMON STOCK PURCHASE WARRANT

                      1.      Issuance. In consideration of good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
VOLCAN HOLDINGS, INC., a Delaware corporation (the “Company”), L’HAYYIM PTY LTD
or its registered assigns (the “Holder”) is hereby granted, subject to Section
2.1(a) below, the right to purchase at any time, on or after the date hereof
(the “Issue Date”) until 5:00 P.M., New York City time, on the date which is the
five-year anniversary of an applicable Milestone Achievement Date (as defined
below) occurs (the “Expiration Date”), up to an aggregate of One Hundred Million
(100,000,000) fully paid and nonassessable shares (the “Warrant Shares”) of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), at an
initial exercise price per share of $1.00 per share (the “Exercise Price”),
subject to further adjustment as set forth herein.

                      2.       Exercise of Warrants.

                                 2.1      General. (a) This Warrant becomes
exercisable in five equal tranches of up to 20,000,000 shares of Common Stock
each, upon satisfaction of the applicable milestones set forth on Annex A
hereto. The date that any such milestone is achieved to the satisfaction of the
Company is referred to herein as a “Milestone Achievement Date.” To the extent
exercisable, such exercise shall be effectuated by submitting to the Company (as
set forth in Section 11 hereof) a completed and duly executed Notice of Exercise
(substantially in the form attached to this Warrant Certificate). The date such
Notice of Exercise is delivered to the Company shall be the “Exercise Date,”
provided that, if such exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder of this Warrant shall tender this Warrant
Certificate to the Company within five (5) Trading Days (as defined below)
thereafter. The term “Trading Day” means any day during which the Principal
Market shall be open for business. The Notice of Exercise shall be executed by
the Holder of this Warrant and shall indicate (i) the number of shares then
being purchased pursuant to such exercise and (ii) if applicable (as provided
below), whether the exercise is a cashless exercise.

--------------------------------------------------------------------------------

                                 (b)      The provisions of this Section 2.1(b)
shall only be applicable if, and only if, at any time which is two years after
the Issue Date, for any reason on the Exercise Date, there is no effective
registration statement naming the Holder as selling stockholder or no current
prospectus available pursuant to which the Holder would be entitled to sell the
Warrant Shares on such date. If such conditions exist, then this Warrant may
also be exercised at such time by means of a “cashless exercise”. If the Notice
of Exercise form elects a “cashless” exercise, the Holder shall thereby be
entitled to receive a number of shares of Common Stock equal to (w) the excess
of the Current Market Value (as defined below) over the total cash exercise
price of the portion of the Warrant then being exercised, divided by (x) the
Market Price of the Common Stock. For the purposes of this Warrant, the terms
(x) “Current Market Value” shall mean an amount equal to the Market Price of the
Common Stock, multiplied by the number of shares of Common Stock specified in
the applicable Notice of Exercise, (y) “Market Price of the Common Stock” shall
mean the average Closing Price of the Common Stock for the three (3) Trading
Days ending on the Trading Day immediately prior to the Exercise Date, and (z)
“Closing Price” means the 4:02 P.M. closing bid price of the Common Stock on the
Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP (or
if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) for the relevant date.

                                 (c)      If the Notice of Exercise form elects
a “cash” exercise (or if the cashless exercise referred to in the immediately
preceding paragraph (b) is not available in accordance with its terms), the
Exercise Price per share of Common Stock for the shares then being exercised
shall be payable, at the election of the Holder, in cash or by certified or
official bank check or by wire transfer in accordance with instructions provided
by the Company at the request of the Holder.

                                 (d)      Upon the appropriate payment, if any,
of the Exercise Price for the shares of Common Stock purchased, together with
the surrender of this Warrant Certificate (if required), the Holder shall be
entitled to receive a certificate or certificates for the shares of Common Stock
so purchased. The Company shall deliver such certificates representing the
Warrant Shares in accordance with the instructions of the Holder as provided in
the Notice of Exercise (the certificates delivered in such manner, the “Warrant
Share Certificates”) within five (5) Trading Days (such fifth Trading Day, a
“Delivery Date”) of (i) with respect to a “cashless exercise,” the Exercise Date
or, (ii) with respect to a “cash” exercise, the later of the Exercise Date or
the date the payment of the Exercise Price for the relevant Warrant Shares is
received by the Company.

                                 (e)      The Company understands that a delay
in the delivery of the Warrant Share Certificates by the Delivery Date could
result in economic loss to the Holder. As compensation to the Holder for such
loss, the Company agrees to pay late payment fees (as liquidated damages and not
as a penalty) to the Holder for late delivery of Warrant Share Certificates in
the amount of $100 per Trading Day after the Delivery Date for each $10,000 of
Exercise Price of the Warrant Shares subject to the delivery default. The
Company shall pay any payments incurred under this Section in immediately
available funds upon demand. Furthermore,

2

--------------------------------------------------------------------------------

in addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of the Warrant
Share Certificates by the Delivery Date, the Holder may revoke all or part of
the relevant Warrant exercise by delivery of a notice to such effect to the
Company, whereupon the Company and the Holder shall each be restored to their
respective positions immediately prior to the exercise of the relevant portion
of this Warrant, except that the liquidated damages described above shall be
payable through the date notice of revocation or rescission is given to the
Company.

                                 (f)      In addition to any other rights
available to the Holder, if the Company fails to deliver to the Warrant Share
Certificates within seven (7) Trading Days after the Delivery Date and the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock (“Bought Shares”) to deliver in satisfaction of a sale by the Holder of
the shares of Common Stock which the Holder was entitled to receive from the
Company on exercise of this Warrant (a “Buy-In”), then the Company shall pay in
cash to the Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (A) the Holder’s total purchase price (including
brokerage commissions, if any) for the Bought Shares exceeds (B) the Exercise
Price for such Warrant Shares, together with interest thereon at a rate of 15%
per annum, accruing until such amount and any accrued interest thereon is paid
in full (which amount shall be paid as liquidated damages and not as a penalty).
For example, if the Holder purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 (based on
the Exercise Price) of Warrant Shares, the Company shall be required to pay the
Subscriber $1,000, plus interest. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In.

                                 (g)      The Holder shall be deemed to be the
holder of the Warrant Shares issuable to it in accordance with the provisions of
this Section 2.1 on the Exercise Date.

                                 2.2      Call Right.

                                 (a)      If at any time the Closing Price is
equal to or above $3.00, as adjusted for any stock splits, stock combinations,
stock dividends and other similar events (the “Threshold Price”), for any thirty
(30) consecutive Trading Day period, then the Company shall have the right, but
not the obligation (the “Call Right”), exercisable at any time within five (5)
Trading Days after the last of such thirty (30) consecutive Trading Day period,
on twenty (20) Trading Days’ prior written notice to the Holder, to accelerate
the Expiration Date on all, but not less than all, of the unexercised portion of
this Warrant to 5:30 P.M. (New York City time) on the Trading Day which is the
twentieth Trading Day after the Holder receives the Call Notice (the
“Cancellation Date”).

                                 (b)      To exercise the Call Right, the
Company shall deliver to the Holder an irrevocable written notice thereof (a
“Call Notice”). Notwithstanding the Call Notice, the Holder may continue to
exercise this Warrant in accordance with its terms at any time through and
including the Cancellation Date and the other provisions of this Warrant shall
remain in full force in effect through and including the Cancellation Date. Any
portion of this Warrant that is still outstanding immediately after the
Cancellation Date shall be cancelled.

3

--------------------------------------------------------------------------------

                                 2.3      Trustee for Warrant Holders. In the
event that a qualified bank or trust company shall have been appointed as
trustee for the Holder of the Warrants, such bank or trust company shall have
all the powers and duties of a warrant agent (as hereinafter described) and
shall accept, in its own name for the account of the Company or such successor
person as may be entitled thereto, all amounts otherwise payable to the Company
or such successor, as the case may be, on exercise of this Warrant pursuant to
Section 2.1.

                      3.      Reservation of Shares. The Company hereby agrees
that, at all times during the term of this Warrant, there shall be reserved for
issuance upon exercise of this Warrant, one hundred percent (100%) of the number
of shares of its Common Stock as shall be required for issuance of the Warrant
Shares for the then unexercised portion of this Warrant. For the purposes of
such calculations, the Company should assume that the outstanding portion of
this Warrant was exercisable in full at any time, without regard to any
restrictions which might limit the Holder’s right to exercise all or any portion
of this Warrant held by the Holder.

                      4.      Mutilation or Loss of Warrant. Upon receipt by the
Company of evidence satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction)
receipt of reasonably satisfactory indemnification, and (in the case of
mutilation) upon surrender and cancellation of this Warrant, the Company will
execute and deliver a new Warrant of like tenor and date and any such lost,
stolen, destroyed or mutilated Warrant shall thereupon become void.

                      5.       Rights of the Holder. The Holder shall not, by
virtue hereof, be entitled to any rights of a stockholder in the Company, either
at law or equity, and the rights of the Holder are limited to those expressed in
this Warrant and are not enforceable against the Company except to the extent
set forth herein.

                      6.      Protection Against Dilution and Other Adjustments.

                                 6.1      Adjustment Upon Issuance of Common
Stock.

                                 (a)      The term “Dilutive Issuance” means a
transaction (other than an Excepted Issuance, as defined in the Subscription
Agreements dated the Issue Date relating to the sale of units by the Company
(the “Subscription Agreements”)) in which the Company issues and sells either
(i) any shares of Common Stock or securities convertible into Common Stock
(other than with respect to warrants, rights or options to purchase shares of
Common Stock of the Company) for a consideration per share of Common Stock (the
“New Issuance Price”) which is less than the Share Purchase Price (as defined in
the Subscription Agreements) in effect immediately before such issuance (as the
same may have been adjusted after the Issue Date and prior to such issuance to
reflect capital adjustments, such as but not necessarily limited to, stock
splits; the “Current Share Purchase Price”) and/or (ii) any warrants, rights or
other options (howsoever denominated) to purchase shares of Common Stock of the
Company which has an exercise price per share (the “New Exercise Price”) which
is less than the Share Purchase Price in effect immediately before such
issuance.

4

--------------------------------------------------------------------------------

                                 (b)      If and whenever on or after the date
hereof and through the first anniversary of the Issue Date, the Company effects
a Dilutive Issuance, then immediately upon the consummation of such Dilutive
Issuance, the Exercise Price shall be reduced to an amount (the “Adjusted
Exercise Price”) equal to the product of (i) the New Issuance Price or the New
Exercise Price, as the case may be, and (ii) a fraction, the numerator of which
is the Exercise Price, and the denominator of which is the Current Share
Purchase Price.

                                 (c)      Upon each such adjustment of the
Exercise Price hereunder, the number of Warrant Shares shall be adjusted to the
number of shares of Common Stock determined by multiplying the Exercise Price in
effect immediately prior to such adjustment by the number of Warrant Shares
acquirable upon exercise of this Warrant immediately prior to such adjustment
and dividing the product thereof by the Adjusted Exercise Price.

                                 6.2      Recapitalization, Reclassification and
Succession. If any recapitalization of the Company or reclassification of its
Common Stock or any merger or consolidation of the Company into or with a
corporation or other business entity, or the sale or transfer of all or
substantially all of the Company's assets or of any successor corporation's
assets to any other corporation or business entity (any such corporation or
other business entity being included within the meaning of the term “successor
corporation”) shall be effected, at any time while this Warrant remains
outstanding and unexpired, then, as a condition of such recapitalization,
reclassification, merger, consolidation, sale or transfer, lawful and adequate
provision shall be made whereby the Holder of this Warrant thereafter shall have
the right to receive upon the exercise hereof as provided in Section 2 and in
lieu of the shares of Common Stock immediately theretofore issuable upon the
exercise of this Warrant, such shares of capital stock, securities or other
property as may be issued or payable with respect to or in exchange for a number
of outstanding shares of Common Stock equal to the number of shares of Common
Stock immediately theretofore issuable upon the exercise of this Warrant had
such recapitalization, reclassification, merger, consolidation, sale or transfer
not taken place, and in each such case, the terms of this Warrant shall be
applicable to the shares of stock or other securities or property receivable
upon the exercise of this Warrant after such consummation.

                                 6.3      Subdivision or Combination of Shares.
If the Company at any time while this Warrant remains outstanding and unexpired
shall subdivide or combine its Common Stock, the number of Warrant Shares
purchasable upon exercise of this Warrant and the Exercise Price shall be
proportionately adjusted.

                                 6.4       Adjustment for Spin Off. If, for any
reason, prior to the exercise of this Warrant in full, the Company spins off or
otherwise divests itself of a part of its business or operations or disposes all
or of a part of its assets in a transaction (the “Spin Off”) in which the
Company does not receive compensation for such business, operations or assets,
but causes securities of another entity (the “Spin Off Securities”) to be issued
to security holders of the Company, then the Company shall cause (i) to be
reserved Spin Off Securities equal to the number thereof which would have been
issued to the Holder had all of the Holder’s unexercised Warrants outstanding on
the record date (the “Record Date”) for determining the amount and number of
Spin Off Securities to be issued to security holders of the Company (the
“Outstanding Warrants”) been exercised as of the close of business on the
Trading Day immediately before the

5

--------------------------------------------------------------------------------

Record Date (the “Reserved Spin Off Shares”), and (ii) to be issued to the
Holder on the exercise of all or any of the Outstanding Warrants, such amount of
the Reserved Spin Off Shares equal to (x) the Reserved Spin Off Shares,
multiplied by (y) a fraction, of which (I) the numerator is the amount of the
Outstanding Warrants then being exercised, and (II) the denominator is the
amount of the Outstanding Warrants.

                                 6.5      Stock Dividends and Distributions. If
the Company at any time while this Warrant is outstanding and unexpired shall
issue or pay the holders of its Common Stock, or take a record of the holders of
its Common Stock for the purpose of entitling them to receive, a dividend
payable in, or other distribution of, Common Stock, then (i) the Exercise Price
shall be adjusted in accordance with Section 6.7 and (ii) the number of Warrant
Shares purchasable upon exercise of this Warrant shall be adjusted to the number
of shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.

                                 6.6      Stock and Rights Offering to
Shareholders. If the Company shall at any time after the date of issuance of
this Warrant distribute to all holders of its Common Stock any shares of capital
stock of the Company (other than Common Stock) or evidences of its indebtedness
or assets (excluding cash dividends or distributions paid from retained earnings
or current year's or prior year's earnings of the Company) or rights or warrants
to subscribe for or purchase any of its securities (excluding those referred to
in the immediately preceding paragraph) (any of the foregoing being hereinafter
in this paragraph called the "Securities"), then in each such case, the Company
shall reserve shares or other units of such securities for distribution to the
Holder upon exercise of this Warrant so that, in addition to the shares of the
Common Stock to which such Holder is entitled, such Holder will receive upon
such exercise the amount and kind of such Securities which such Holder would
have received if the Holder had, immediately prior to the record date for the
distribution of the Securities, exercised this Warrant.

                                 6.7      Warrant Price Adjustment. Except as
otherwise provided herein, whenever the number of shares of Warrant Stock
purchasable upon exercise of this Warrant is adjusted, as herein provided, the
Exercise Price payable upon the exercise of this Warrant shall be adjusted to
that price determined by multiplying the Exercise Price immediately prior to
such adjustment by a fraction (i) the numerator of which shall be the number of
Warrant Shares purchasable upon exercise of this Warrant immediately prior to
such adjustment, and (ii) the denominator of which shall be the number of
Warrant Shares purchasable upon exercise of this Warrant immediately thereafter.

                      7.       Certificate as to Adjustments. In each case of
any adjustment or readjustment in the shares of Common Stock issuable on the
exercise of this Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock outstanding or deemed to be
outstanding, and (c) the Exercise Price and the number of

6

--------------------------------------------------------------------------------

shares of Common Stock to be received upon exercise of this Warrant, in effect
immediately prior to such adjustment or readjustment and as adjusted or
readjusted as provided in this Warrant. The Company will forthwith mail a copy
of each such certificate to the Holder of the Warrant and any Warrant Agent of
the Company (appointed pursuant to Section 9 hereof).

                      8.      Transfer to Comply with the Securities Act;
Registration Rights.

                                 8.1      Transfer. This Warrant has not been
registered under the 1933 Act and has been issued to the Holder for investment
and not with a view to the distribution of either the Warrant or the Warrant
Shares. Neither this Warrant nor any of the Warrant Shares or any other security
issued or issuable upon exercise of this Warrant may be sold, transferred,
pledged or hypothecated in the absence of an effective registration statement
under the Act relating to such security or an opinion of counsel satisfactory to
the Company that registration is not required under the Act. Each certificate
for the Warrant, the Warrant Shares and any other security issued or issuable
upon exercise of this Warrant shall contain a legend on the face thereof, in
form and substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section. Any such transfer shall be
accompanied by a transferor assignment substantially in the form of Exhibit B,
executed by the transferor and the transferee and submitted to the Company.

                                 8.2      Registration Rights. Reference is made
to the provisions of Section 5 of the Subscription Agreements (the “Registration
Provisions”). The Company agrees to include Warrant Shares of the Holder in the
Registration Statement (as defined in the Registration Provisions), which shall
be filed and maintained effective as and to the extent provided in the
Registration Provisions, all at no cost or expense to the Holder (other than any
costs or commissions which would be borne by the Holder under the terms of the
Registration Provisions were the Warrant Shares deemed to be Registrable
Securities under those provisions).

                      9.      Warrant Agent. The Company may, by written notice
to the Holder of the Warrant, appoint an agent (a “Warrant Agent”) for the
purpose of issuing Common Stock on the exercise of this Warrant pursuant hereto,
exchanging this Warrant pursuant hereto, and replacing this Warrant pursuant
hereto, or any of the foregoing, and thereafter any such issuance, exchange or
replacement, as the case may be, shall be made at such office by such Warrant
Agent.

                      10.      Transfer on the Company’s Books. Until this
Warrant is transferred on the books of the Company, the Company may treat the
registered holder hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary.

                      11.      Notices. Any party may send any notice, request,
demand, claim or other communication hereunder to the Holder at Level 34, 50
Bridge Street, Sydney NSW 2000, Australia or to the Company at Level 34, 50
Bridge Street, Sydney NSW 2000, Australia (including personal delivery,
expedited courier, messenger service, fax, ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication will be deemed
to have been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims and other

7

--------------------------------------------------------------------------------

communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.

                      12.      Supplements and Amendments; Whole Agreement. This
Warrant may be amended or supplemented only by an instrument in writing signed
by the parties hereto. This Warrant contains the full understanding of the
parties hereto with respect to the subject matter hereof and thereof and there
are no representations, warranties, agreements or understandings other than
expressly contained herein and therein.

                      13.      Governing Law. This Warrant shall be deemed to be
a contract made under the laws of the State of New York for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or the state courts of the State of New York sitting in the
County of New York in connection with any dispute arising under this Warrant and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens, to the bringing of any such
proceeding in such jurisdictions. To the extent determined by such court, the
Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under any of the Transaction Documents.

                      14.       Remedies. The Company stipulates that the
remedies at law of the Holder of this Warrant in the event of any default or
threatened default by the Company in the performance of or compliance with any
of the terms of this Warrant are not and will not be adequate and that, to the
fullest extent permitted by law, such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

                      15.      Counterparts. This Warrant may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

                      16.      Descriptive Headings. Descriptive headings of the
several Sections of this Warrant are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.

8

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed by an officer thereunto duly authorized.

Dated: September __, 2008

VOLCAN HOLDINGS, INC.

By: ________________________________


___________________________________
(Print Name)

___________________________________
(Title)

Witness:

9

--------------------------------------------------------------------------------

Annex A

Milestones for the Exercisability of Warrants

 * Tranche 1: Independent verification of inferred resources of 100 million tons
   of bauxite in accordance with standards prescribed in Australia by the Joint
   Ore Reserves Committee (“JORC”).

 * Tranche 2: Independent verification of inferred resources of 200 million tons
   of bauxite in accordance with standards prescribed by JORC.

 * Tranche 3: Independent verification of inferred resources of 300 million tons
   of bauxite in accordance with standards prescribed by JORC.

 * Tranche 4: Independent verification of inferred resources of 400 million tons
   of bauxite in accordance with standards prescribed by JORC.

 * Tranche 5: Independent verification of inferred resources of 500 million tons
   of bauxite in accordance with standards prescribed by JORC.

--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE OF WARRANT

TO: VOLCAN HOLDINGS, INC.   VIA TELECOPIER TO: (         ) -

           The undersigned hereby irrevocably elects to exercise the right,
represented by the Common Stock Purchase Warrant No. 2008- ____, dated as of
September __, 2008, to purchase
___________ shares of the Common Stock, $0.001 par value (“Common Stock”), of
VOLCAN HOLDINGS, INC. and tenders herewith payment in accordance with Section 2
of said Common Stock Purchase Warrant, as follows:

_____           CASH: $_______________________________________________ =
(Exercise Price x Exercise Shares)

                       Payment is being made by: 
                                 ______           enclosed check 
                                 ______           wire transfer 
                                 ______           other

_____           CASHLESS EXERCISE [if available pursuant to Section 2.1(b)]:

                        Net number of Warrant Shares to be issued to Holder :
_________*

                      * based on: Current Market Value - (Exercise Price x
Exercise Shares)
                                                      Market Price of Common
Stock

                      where: 
                      Market Price of Common Stock [“MP”]                      
=            $_______________
                      Current Market Value [MP x Exercise Shares]            
=            $_______________


           As contemplated by the Warrant, this Notice of Exercise is being sent
by facsimile to the telecopier number and officer indicated above.

           If this Notice of Exercise represents the full exercise of the
outstanding balance of the Warrant, the Holder either (1) has previously
surrendered the Warrant to the Company or (2) will surrender (or cause to be
surrendered) the Warrant to the Company at the address indicated above by
express courier within five (5) Trading Days after delivery or facsimile
transmission of this Notice of Exercise.

--------------------------------------------------------------------------------

           The certificates representing the Warrant Shares should be
transmitted by the Company to the Holder

           _______           via express courier, or

           _______           by electronic transfer

after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) to:


_____________________________________

_____________________________________

_____________________________________


 

Dated: ______________________


____________________________
[Name of Holder]

By: _________________________


--------------------------------------------------------------------------------

Exhibit B

FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Volcan Holdings, Inc. to which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Volcan
Holdings, Inc. with full power of substitution in the premises.

Transferees Percentage Transferred Number Transferred

 

 

Dated: ______________, ___________


________________________________
[Transferor – Name must conform to the name of Holder as specified on face of
Warrant]

By: _____________________________
Name: ___________________________


Signed in the presence of:

________________________
(Name)

ACCEPTED AND AGREED:

______________________________
[TRANSFEREE]

By: __________________________
Name: _______________________


 

--------------------------------------------------------------------------------